 

PZENA INVESTMENT MANAGEMENT, LLC

 

AMENDMENT TO AMENDED AND RESTATED OPERATING AGREEMENT AS OF

March 5, 2012

 

This Amendment to the Amended and Restated Operating Agreement dated as of
October 30, 2007, as further amended on March 24, 2010 (herein called “the
Operating Agreement”) is hereby made and executed by Pzena Investment
Management, Inc., as the Managing Member (the “Managing Member”) of Pzena
Investment Management, LLC, a Delaware limited liability company (the “Company)
and each of the Class B Members of the Company. Capitalized terms used but not
defined herein have the meanings given to them in the Operating Agreement.

 

Preliminary Statement

 

WHEREAS, the Managing Member has determined to amend (1) paragraph (a) of
Section 2.01 of Exhibit B to the Operating Agreement (Exchange Rights of Class B
Members) in order to delete the establishment of the last Business Day of an
Annual Period as an Exchange Date upon the Managing Member’s failure to
establish an Exchange Date for such Annual Period, and (2) Section 2.02 of
Exhibit B in order to prohibit the exchange of (a) any Class B Units until the
first day after the first anniversary of the date of original issuance of each
Class B Unit, and (b) the Issued Incentive Units (as defined herein) may not be
exchanged until the first day after the first anniversary of the execution date
of this Amendment; and

 

WHEREAS, pursuant to Section 11.01(a) of the Operating Agreement, terms and
provisions therein may generally be modified or amended at any time and from
time to time with the written consent of the Managing Member and a Majority in
Interest of the Class B Members; and

 

NOW THEREFORE, pursuant to Section 11.01 of the Operating Agreement, the
Operating Agreement is amended as follows:

 

1.          Section 1.02 of Exhibit B (Exchange Dates; Exchange Notices) shall
be amended to add the following definition in alphabetical order:

 

“Issued Incentive Units” shall mean the following Class B Units issued after
October 30, 2007 and prior to the date hereof: (i) 403,036 Class B Units granted
pursuant to the Company’s Amended and Restated 2006 Equity Incentive Plan, and
(ii) the 216,501 Class B Units granted pursuant to the Company’s Amended and
Restated Bonus Plan.

 

2.          Section 2.01, paragraph (a) of Exhibit B shall be amended to delete
the following proviso in the first sentence:

 

“provided, further, that if the Managing Member fails to establish at least one
Exchange Date during any Annual Period, the last Business Day of such Annual
Period shall be an Exchange Date.”

 

1

 

 

3.          Section 2.02 of Exhibit B shall be revised to add the following as
paragraph (f) thereof:

 

“(f)          Notwithstanding anything else in this Section 2.02, this Exhibit
or the Agreement, (1) no Class B Units may exchanged until the first day after
the first anniversary of the date of original issuance of each Class B Unit, and
(2) none of the Issued Incentive Units may be exchanged until the first day
after the first anniversary of the execution date of this Amendment.

 

 

4.          Except as set forth herein, the provisions of the Operating
Agreement remain in full force and effect.

 

This Amendment may be executed in one or more counterparts, and each of such
counterparts shall for all purposes be deemed to be an original.

 

IN WITNESS WHEREOF, this Amendment has been duly executed to be effective as of
March 5, 2012.

 

MANAGING MEMBER:

 

Pzena Investment Management Inc.

 

/S/ Richard S. Pzena   By: Richard S. Pzena, Chief Executive Officer  

 

2

 

 

CLASS B MEMBERS:

 

/S/ Bill Andolfi   /S/ Lauren Barrella   Bill Andolfi   Lauren Barrella        
  /S/ Joan Berger   /S/ Rakesh Bordia   Joan Berger   Rakesh Bordia          
/S/ Caroline Cai   /S/ Kevin Clegg   Caroline Cai   Kevin Clegg           /S/
Steven M. Coffey   /S/ Antonio DeSpirito   Steven M. Coffey   Antonio DeSpirito
          /S/ Jen Fernholz   /S/ Evan Fire   Jen Fernholz   Evan Fire          
/S/ Allison Fisch   /S/ John Flynn   Allison Fisch   John Flynn           /S/
Evan Fox   /S/ John P. Goetz   Evan Fox   John P. Goetz           /S/ S.
Fitzgerald Haney   /S/ V. Michel Hanigan   S. Fitzgerald Haney   V. Michel
Hanigan           /S/ Lawrence Kohn   /S/ Keith Komar   Lawrence Kohn   Keith
Komar           /S/ James Krebs   /S/ Jessica Lewis   James Krebs   Jessica
Lewis           /S/ William L. Lipsey   /S/ Brian Mann   William L. Lipsey  
Brian Mann           /S/ Greg Martin   /S/ R. Valerie Mignone   Greg Martin   R.
Valerie Mignone           /S/ TVR Murti   /S/ Nicholas Padgen   TVR Murti  
Nicholas Padgen           /S/ Wayne Palladino   /S/ Michael D. Peterson   Wayne
Palladino   Michael D. Peterson           /S/ Jacques Pompy   /S/ Richard S.
Pzena   Jacques Pompy   Richard S. Pzena  

 

3

 

 

/S/ Eli Rabinowich   /S/ Lisa Roth   Eli Rabinowich   Lisa Roth           /S/
Ben Silver   /S/ Manoj Tandon   Ben Silver   Manoj Tandon           /S/ Franco
F. Tapia   /S/ David Y. Zhao   Franco F. Tapia   David Y. Zhao           /S/
Joel Greenblatt   /S/ Robert Goldstein   Joel Greenblatt for Jordan Greenblatt  
Robert Goldstein           /S/ Joel Greenblatt   /S/ Joel Greenblatt   Joel
Greenblatt for Matthew Greenblatt   Joel Greenblatt           /S/ Alan Eisenberg
  /S/ Joel Greenblatt   Alan Eisenberg   Joel Greenblatt for Jonathan Greenblatt
          /S/ Michelle Houck   /S/ Joel Greenblatt   Michelle Houck   Joel
Greenblatt for Melissa Greenblatt           /S/ William C. Connolly   /S/ Joel
Greenblatt   William C. Connolly   Joel Greenblatt for Rebecca Greenblatt  

 



4

